Dismissed and Memorandum Opinion filed July 3, 2008







Dismissed
and Memorandum Opinion filed July 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00396-CV
____________
 
AMBRIZ K. MACK,
Appellant
 
V.
 
UNIFUND CCR PARTNERS,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
903253
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
30, 2008.  A motion to vacate was filed April 23, 2008.  Appellant=s notice of appeal
was filed April 30, 2008.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 (Tex. 1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On May 29, 2008, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 3, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.